The motion by the defendant to stay the proceedings in his appeal from the Superior Court in Pair-field County pending the disposition of other motions related to his appeal is denied.
The motion by the defendant in the appeal from the Superior Court in Fairfield County for this court to review the action of the trial court in modifying bail is denied.
The motion by the defendant in the appeal from the Superior Court in Fairfield County for this court to review the trial court’s refusal to dismiss the public defender is denied.